Citation Nr: 0529137	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of fracture of the left tibia, currently evaluated 
as twenty (20) percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to May 
2001.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected. 

The Board notes that a September 2003 examination report 
reflects the veteran's allegation that she is unemployable 
due to the severity of her service connected migraine 
headaches.  This raises an informal claim of entitlement to a 
total disability rating based upon individual unemployability 
that is referred to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDING OF FACT

The veteran's service-connected fracture of the left tibia is 
manifested by pain with difficulty walking, squatting and 
prolonged standing with x-ray evidence of eccentric 
thickening of the mid tibia, but essentially normal range of 
motion and no instability, malunion of the tibia and fibula 
or functional impairment on use.


CONCLUSION OF LAW

Criteria for a disability evaluation higher than 20 percent 
for service-connected residuals of fracture of the left tibia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2001 rating decision, the RO granted entitlement to 
service connection for a fracture of the left tibia and 
assigned a 20 percent rating for this disability under 
Diagnostic Code 5262, effective May 25, 2001.  The veteran 
filed a claim for an increased rating in July 2001, and has 
appealed a February 2002 RO rating decision that continued 
the 20 percent rating for her service-connected residuals of 
fracture of the left tibia disability.


Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4 (2005).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally 38 C.F.R. 
§§ 4.1, 4.2 (2005).  An evaluation of the extent of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005) evaluates impairment of tibia and 
fibula.  Under Diagnostic Code 5262, impairment of the tibia 
and fibula with slight knee or ankle disability is assigned a 
10 percent rating.  A 20 percent rating is assigned if there 
is impairment of the tibia and fibula with moderate knee or 
ankle disability.  Impairment of the tibia and fibula with 
malunion resulting in marked knee or ankle disability is 
assigned a 30 percent rating.  A 40 percent rating is 
assigned for impairment of the tibia and fibula with nonunion 
and loose motion, requiring a brace.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5262 (2005).  

The veteran's service-connected fracture of the left tibia is 
currently rated as 20 percent disabling under Diagnostic Code 
5262.  In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  However, as this is not an appeal from the 
initial rating assigned, the Board's focus is primarily on 
contemporaneous evidence of the extent of the disability and 
the functional limitations caused thereby.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability).

The record indicates that the veteran sustained a non-
displaced complete left tibia stress fracture in May 2002.  A 
VA compensation and pension (C&P) orthopedic examination was 
performed in October 2000.  The veteran presented with a mild 
to moderate limp.  The VA examiner found that the veteran's 
left knee flexed easily from 0 to 150 degrees without pain 
and without weakness.  No effusion, synovial thickening or 
crepitus with motion was found in the left knee.  The 
ligaments in both knees were intact with negative Lachman and 
drawer's signs.  Collateral ligaments were firm and cartilage 
tests were negative.  The examiner noted swelling and acute 
tenderness over the left tibia at the junction of the middle 
and distal thirds, which was warm to the touch and very 
tender.  There was no swelling of the left ankle, which 
passively dorsiflexed 30 degrees and plantar flexed 45 
degrees without pain.  However, any resistance to motion of 
the left ankle caused the veteran pain.  There was no 
swelling of the left foot or of the toes and sensation on the 
dorsum of the toe was intact.  The examiner diagnosed a 
complete fracture of the left tibia, which was healing well.  
Prolonged convalescence was indicated with good prognosis.  
The VA examiner opined that constant leg pain is considered 
within the normal range for this type of severe injury.  Left 
knee pain was diagnosed as secondary to the fractured tibia 
and was found consistent with such a fracture.  No evidence 
of any lack of endurance or sufficient lack of coordination 
was noted on examination of the left knee and ankle, and 
coordination was intact.  Lastly, the examiner found numbness 
of the left great toe to be secondary to cast immobilization.  
Prolonged convalescence was indicated.  The prognosis was 
good and the examiner stated that the numbness should subside 
with time.

A VA general medical exam was performed in January 2002.  The 
veteran reported the following: pain (described as sharp, 
burning sensations); weakness; stiffness; inflammation; 
instability; locking; swelling in the knee, ankles and toes; 
knee giving out without warning or locking up; being off 
balance secondary to her knee giving out and due to weakness; 
and pain and locking upon kneeling.  She reported that her 
symptoms were constant and occurred daily, and described them 
as distressing and horrible.  She also reported that 
standing, sitting, walking, climbing stairs, kneeling, 
wearing certain shoes, and bad weather aggravated her 
symptoms.  Upon examination of the veteran's legs, the 
examiner noted normal posture and gait and no signs of 
abnormal weight bearing.  Additionally, no device was 
required and the veteran did not have limited function of 
standing and walking.  The veteran had difficulty squatting, 
but was able to ambulate well.  There was no evidence of bone 
inflammation, deformity, osteomyelitis or bone disease.  
Tenderness of the left distal shin to palpitation was noted.  
The knees and ankles appeared within normal limits with no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness was noted.  Extension and 
flexion of the knees was from 0 to 140 degrees bilaterally.  
Drawer and McMurray's tests were within normal limits on both 
sides.  Dorsiflexion of the ankles was active to 20 degrees, 
bilaterally, and plantar flexion was active to 45 degrees, 
bilaterally.  There was no evidence of pain, fatigue, 
weakness, lack of endurance or incoordination in either the 
knees or ankles.  X-rays of the left tibia and fibula showed 
no evidence of acute osseous injury or significant 
degenerative change.  Eccentric thickening of the mid tibia 
suggested the possibility of sequela from old, healed trauma.  
The examiner opined that there was no change for the 
established diagnosis of fracture of the left tibia and 
commented that the veteran may have difficulty in squatting 
or prolonged standing.

Additional evidence since the inception of the appeal 
includes a September 2003 VA neurologic examination, which 
including findings of lower extremity motor function within 
normal limits with knee and ankle jerks 2+ bilaterally.  VA 
clinic records do not reflect treatment for service connected 
residuals of left tibia fracture.


The Board finds that a rating higher than the 20 percent 
currently assigned, including assignment of a separate, 
compensable rating, is not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  

There is no evidence of malunion of the tibia and fibula with 
marked knee or ankle disability, nor of nonunion of the tibia 
and fibula, with loose motion, requiring brace.  As such, an 
increased rating is not warranted under Diagnostic Code 5262.  
The report of X-rays of the left tibia and fibula in January 
2002 described eccentric thickening of the mid tibia, but not 
malunion or nonunion.  Although the veteran had many 
complaints on VA examination, the knees and ankles appeared 
within normal limits with no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  Therefore, the Board concludes that the totality 
of the evidence does not support assignment of a higher 
rating under Diagnostic Code 5262, which is the most 
appropriate diagnostic code in this situation.

The Board has also considered whether the veteran's service-
connected residuals of fracture of the left tibia disability 
may be rated under Diagnostic Codes 5256 to 5261, or 5263.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Several 
of these diagnostic codes are simply not applicable to the 
veteran's service-connected disability.  It is neither 
contended nor shown that the veteran's service-connected 
disability involves ankylosis of the knee (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Code 
5257 have not been met as there is no evidence of severe 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Nor has the 
criteria for an increased rating under Diagnostic Codes 5260 
and 5261 been met in the absence of evidence that leg flexion 
is limited to 15 degrees or that leg extension is limited to 
20 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2005).  In fact, the medical examinations 
demonstrate essentially normal range of motion of the left 
lower extremity.  See 38 C.F.R. § 4.71, PLATE II (2005) 
(normal range of motion of the knee measured as 0 degrees in 
extension and 140 degrees in flexion).

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  The most recent (January 2002) VA examination did 
not find limited function of standing and walking, although 
it was noted that the veteran might have difficulty in 
squatting or prolonged standing.  Nor did the examiner find 
any evidence of pain, fatigue, weakness, lack of endurance or 
incoordination of the knees or ankles.  The Board 
acknowledges the veteran's complaint that her leg condition 
has gotten worse, including stiffness, weakness, instability, 
locking of the knee, limitation of squatting, standing and 
walking, inflammation, knee giving out, tenderness, and 
constant pain.  The effects of pain have been taken into 
consideration in rating the disability.  The Schedule, 
however, does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, 
the Board places the greatest probative weight on the 
clinical findings reported by medical examiners trained to 
evaluate the nature and severity of her disability.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Accordingly, the Board is of 
the opinion that extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).


Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the July 2001 
letter, sent before issuance of the rating decision from 
which this appeal arises, advised the veteran that the 
evidence must show an increase in severity of the disabling 
effects of the condition; that RO would assist her by 
providing a C&P examination and obtaining VA medical records; 
that further assistance - obtaining other pertinent medical 
or non-medical evidence - would be provided if the veteran 
provided sufficient information about these records to enable 
it to do so; and that the veteran ultimately bears the 
responsibility for substantiating her claim.

As for the fourth element, the Board acknowledges that the 
July 2001 letter did not explicitly and literally ask the 
veteran to send any evidence in her possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to her.  First, the letter did ask her to inform VA 
about any additional evidence for which she wanted RO 
assistance in obtaining, or send the evidence herself, 
substantially similar to language of the "fourth element."  
Second, the Statement of the Case (SOC) dated September 2003, 
contained the text of 38 C.F.R. § 3.159, which contains the 
provision from which the so-called "fourth element" is 
derived.  Thus, throughout the appeal period, the veteran was 
notified of this element numerous times.  No new evidence or 
information, or even a request for further assistance, was 
submitted.  Under the circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in her 
possession.  


It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to her was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given two appropriate C&P examinations.  The RO 
obtained the veteran's VA and private medical records and her 
written statements, and associated them with the claims 
folder.  Again, the veteran had notice of the status of her 
claim and opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that she is satisfied with the 
development in her claim.  Thus, further development is 
unlikely to add more relevant evidence or information.


ORDER

A disability evaluation greater than 20 percent for service-
connected residuals of fracture of the left tibia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


